Hawkins, Justice.
Since we have this date held in Richmond County v. Glanton, ante, that the trial court erred in overruling the general demurrer to the petition, the further proceedings in the case were nugatory, and the bill of exceptions in this case, filed by the plaintiff in *735that petition and complaining of the refusal of an interlocutory injunction, is dismissed.
No. 18179.
Argued April 13, 1953
Decided May 11, 1953.
Peebles & Burnside, for plaintiff in error.
Franklin H. Pierce, contra.

Writ of error dismissed.


All Justices concur, except Head, J., who dissents, and Atkinson, P. J., not participating.